Exhibit 10.2

 

May 8, 2012

 

Behringer Harvard Multifamily REIT I, Inc.

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

 

Re:          Waiver of Certain Fees under the
Fourth Amended and Restated Advisory Management Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Advisory
Management Agreement, dated June 14, 2010 and effective as of July 1, 2010, as
amended by letter agreements dated November 11, 2010, March 22, 2011, May 12,
2011, August 11, 2011, November 10, 2011, and March 19, 2012 (the “Advisory
Agreement”), by and between Behringer Harvard Multifamily REIT I, Inc., a
Maryland corporation (the “Company”), and Behringer Harvard Multifamily Advisors
I, LLC, a Texas limited liability company (the “Advisor”).  Capitalized terms
used herein but not defined herein shall have the meanings set forth in the
Advisory Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

 

1.             Waiver of Certain Asset Management Fees under the Advisory
Agreement.  Pursuant to the Advisory Agreement, the Advisor is entitled to
receive a monthly Asset Management Fee, subject to certain restrictions, in an
amount equal to a percentage of the sum of, for each and every Asset, the higher
of the Cost of Investment or the Value of Investment.  In addition, pursuant to
the Advisory Agreement, the Advisor, in its sole discretion, may waive, reduce
or defer all or any portion of the Asset Management Fee to which it would
otherwise be entitled.  Pursuant to the Advisory Agreement, with respect to
the Asset Management Fees earned by the Advisor during the fiscal quarter ended
March 31, 2012, the Advisor, on behalf of itself and its Affiliates, and its and
their respective successors and assigns, hereby waives the Company’s obligation
to pay Asset Management Fees calculated upon the Value of Investment with
respect to Assets for which the Value of Investment is or was higher than the
Cost of Investment.  Accordingly, the Asset Management Fees payable to the
Advisor for the fiscal quarter ended March 31, 2012 will only be calculated
using the Cost of Investment, resulting in a waiver by the Advisor of
approximately $148,000.

 

2.             Ratification; Effect on Advisory Agreement.

 

(a)           Ratification.  The Advisory Agreement, as amended by this letter
agreement, shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

 

--------------------------------------------------------------------------------


 

(b)           Effect on the Advisory Agreement.  On and after the date hereof,
each reference in the Advisory Agreement to “this Agreement,” “herein,”
“hereof,” “hereunder,” or words of similar import shall mean and be a reference
to the Advisory Agreement as amended hereby.

 

3.             Miscellaneous.

 

(a)           Governing Law; Venue.  This letter agreement and the legal
relations between the parties hereto shall be construed and interpreted in
accordance with the internal laws of the State of Texas without giving effect to
its conflicts of law principles, and venue for any action brought with respect
to any claims arising out of this letter agreement shall be brought exclusively
in Dallas County, Texas.

 

(b)           Modification.  This letter agreement shall not be changed,
modified, or amended, in whole or in part, except by an instrument in writing
signed by both parties hereto, or their respective successors or assignees.

 

(c)           Headings.  The titles and headings of the sections and subsections
contained in this letter agreement are for convenience only, and they neither
form a part of this letter agreement nor are they to be used in the construction
or interpretation hereof.

 

(d)           Severability.  The provisions of this letter agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

(e)           Counterparts.  This letter agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This letter agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  This letter agreement, to the extent signed and delivered by means
of electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were an original signed version thereof
delivered in person.  No party hereto shall raise the use of electronic mail or
a facsimile machine to deliver a signature or the fact that any signature was
transmitted or communicated through the use of electronic mail or a facsimile
machine as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

Very truly yours,

 

 

 

BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC

 

 

 

 

 

By:

/s/ Daniel J. Rosenberg

 

Name:

Daniel J. Rosenberg

 

Its:

Senior Vice President – Legal, General Counsel and Secretary

 

 

 

 

Acknowledged and agreed, as of the date first written above:

 

 

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

 

 

 

 

By:

/s/ Howard S. Garfield

 

Name:

Howard S. Garfield

 

Its:

Chief Financial Officer, Chief Accounting Officer and Treasurer

 

 

3

--------------------------------------------------------------------------------